PER CURIAM.
We have for review Tire Kingdom, Inc. v. Dishkin, et al., 81 So.3d 437 (Fla. 3d DCA 2011), which is in express and direct conflict with this Court’s decision in Sosa v. Safeway Premium Finance Co., 73 So.3d 91 (Fla.2011). We quash the decision of the Third District Court of Appeal in Dishkin with instructions to remand to the Circuit Court of the Eleventh Judicial Circuit of Florida for further proceedings consistent with this Court’s decision in Sosa.
It is so ordered.
PARIENTE, LEWIS, QUINCE, LABARGA, and PERRY, JJ., concur.
CANADY, J., dissents with an opinion, in which POLSTON, C.J., concurs.